Citation Nr: 9900473	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ulcerative colitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral metatarsus equinus varus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to July 
1951.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from an August 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied the veterans request to 
reopen his claims for service connection for ulcerative 
colitis, and for bilateral metatarsus equinus varus.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he had problems with 
his feet, specifically a clubfoot, prior to service, but that 
combat training aggravated the disability.  He further 
contends that he has had colitis and inflammatory bowel 
disease since the age of 22, and that this disorder is of 
service origin.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted to reopen the claims for entitlement to 
service connection for ulcerative colitis, and for bilateral 
metatarsus equinus varus.


FINDINGS OF FACT

1.  In February 1989, the Board denied service connection for 
bilateral metatarsus equinus varus on the basis that the 
evidence received since the prior Board denial in May 1978, 
did not establish a new factual basis showing that the 
preexisting bilateral foot disorder increased in severity 
during service.

2.  The evidence associated with the claims file subsequent 
to the February 1989 Board decision does not bear directly 
and substantially upon the subject matter now under 
consideration (i.e., whether the veterans preexisting 
bilateral metatarsus equinus varus increased in severity 
during service) and, when considered alone or together with 
all of the evidence, both old and new, has not significant 
effect upon the facts previously considered.

3.  In September 1990, the Board denied service connection 
for ulcerative colitis on the basis that the evidence 
received since the prior Board denial in February 1989, did 
not establish a new factual basis showing that ulcerative 
colitis was manifested during service, or that it is 
otherwise related to the veterans period of service.

4.  The evidence associated with the claims file subsequent 
to the September 1990 Board decision does not bear directly 
and substantially upon the subject matter now under 
consideration (i.e., whether ulcerative colitis was incurred 
in or aggravated by service) and, when considered alone or 
together with all of the evidence, both old and new, has not 
significant effect upon the facts previously considered.


CONCLUSIONS OF LAW

1.  The February 1989 Board decision, denying service 
connection for bilateral metatarsus equinus varus, and the 
September 1990 Board decision, denying service connection for 
ulcerative colitis, are final.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 1991 & Supp.1998); 38 C.F.R. 
§ 20.1100(a) (1998).

2.  The evidence associated with the claims file subsequent 
to the Boards decisions in February 1989, and in September 
1990, is not new and material, and the veterans claims for 
service connection for ulcerative colitis and for bilateral 
metatarsus equinus varus, are not reopened. 38 U.S.C.A. 
§§ 5108, (West 1991); 38 C.F.R. §§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims for service connection for ulcerative colitis and 
for bilateral metatarsus equinus varus were denied by the 
Board in a decision dated in May 1978.  That decision was 
predicated on findings that (1) ulcerative colitis was not 
present during service or for several years thereafter, and 
was not due to treatment for any condition during service; 
and (2) metatarsus equinus varus was a congenital disorder, 
which preexisted service, and that such disorder did not 
increased in severity during service.  Thereafter, the Board 
entered separate decisions dated in December 1982, February 
1989, and September 1990, respectively, and determined that 
the evidence received since the prior Board denials did not 
establish a new factual basis for allowing the claims for 
service connection ulcerative colitis, and for bilateral 
metatarsus equinus varus.  Since a request for 
reconsideration has not been made with respect to any of 
these Board decisions, the issue now before the Board is 
whether the veteran has submitted new and material evidence 
sufficient to reopen his claims.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  Except as provided by 38 
U.S.C.A. § 5108, when the Board disallows a claim, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  When a claimant seeks to reopen a 
claim after an appellate decision and submits evidence in 
support of that claim, a determination must be made as to 
whether this evidence is new and material and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 C.F.R. § 20.1105; see also 38 U.S.C.A. §§ 5108, 
7104.  Therefore, once a BVA decision becomes final under 
section 7104(b), the Board does not have the jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently held that the U.S. Court of Veterans 
Appeals (Court) erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. 
West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  In Colvin, the 
Court adopted the following rule with respect to the nature 
of the evidence which would justify reopening of a claim on 
the basis of new and material evidence:  there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).  This standard, as aptly 
noted above, focuses on whether the new evidence (1) bears 
directly and substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  See Fossie v. Brown, No. 96-1695 
(U.S. Vet. App. Oct. 30, 1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Boards consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Court has further held that in determining if the veteran 
has presented new and material evidence, the Board must 
consider the evidence submitted since the most recent 
decision on any basis.  Evans v. Brown, 9 Vet.App. 273 
(1996).  Hence, to determine if new and material evidence has 
been submitted, the Board must consider the evidence received 
with regard to the issue of entitlement to service connection 
for ulcerative colitis since the September 1990 decision, and 
the evidence received with regard to the issue of entitlement 
to service connection for bilateral metatarsus equinus varus 
since the February 1989 decision.

Considering first the issue of whether the veteran has 
submitted new and material evidence with regard to the issue 
of entitlement to service connection for ulcerative colitis, 
the Board notes that the veteran submitted duplicate copies 
of reports of medical treatment he received in service and 
subsequent to discharge for ulcerative colitis.  However, as 
these records were considered in previous Board decisions (of 
May 1978, December 1982, February 1989, and September 1990), 
by definition, they may not be considered new.  

Not previously considered by the Board were reports of 
treatment at a VA medical facility, along with reports of 
treatment by Hiram Taverez, M.D.  Of record at the time of 
the earlier Board decisions were summaries of treatment by 
Dr. Taverez, but the original records were not available 
until the most recent submission.  Reviewing first the 
reports of VA outpatient treatment, the Board notes that the 
veteran underwent a colonoscopy when hospitalized in a VA 
facility in April 1991.  The diagnosis was active ulcerative 
colitis.  On treatment in October 1991, the veteran stated he 
had ulcerative colitis for about 30 years.  He underwent a 
subsequent colonoscopy in April 1992, which showed minimally 
active ulcerative colitis.  At that time, the veteran 
reported a 35-year history of ulcerative colitis, present 
since 1955.  The reports of Dr. Tavarezs treatment begin in 
1965, and do not indicate that a disability manifested by 
symptoms of colitis was present contemporaneous with the 
dates of service.

The reports of colonoscopies detail the veterans current 
disorder.  Moreover, the veteran has presented lay evidence 
regarding the start date of when he began to experience 
symptoms of colitis, and he has alleged that such symptoms 
originated as a result of treatment he received during 
service.  While the veteran may provide statements as a lay 
affiant as to his observations, and while he may be competent 
to provide an account of the events and symptoms he 
experienced during service, he is not qualified to offer 
evidence that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Samuels v. 
West, 11 Vet. App. 433, 435 (1998) ([W]hen the fact 
asserted is beyond the competence of person making the 
assertion, the presumption of truthfulness does not attach) 
(citing Espiritu, supra).

Considering next the issue of whether the veteran has 
submitted new and material evidence with regard to the issue 
of entitlement to service connection for bilateral metatarsus 
equinus varus, the Board must now consider if the evidence 
submitted since the February 1989 Board decision is new and 
material under the requirements noted above, such as to 
require that this claim for service connection be reopened.

In the July 1989 claim, the veteran provided statements from 
his former employer, from fellow veterans, and from R. E. 
Stevens, M.D.  He later submitted copies of his service 
medical records and a statement from Eric J. Wilson, M.D.  
This evidence was already of record at the time of the most 
recent Board decision, and hence cannot be considered new.  

Also submitted were summaries of treatment by Hiram Taveras, 
M.D.  In an October 1989 statement, Dr. Taveras indicated 
that the veterans major diagnoses included degeneration of 
the lumbar spine and feet.  No history was given regarding 
the foot disorder.  Reports of outpatient treatment afforded 
the veteran by Dr. Taveras are also of record.  In an August 
1965 treatment note, Dr. Taveras indicated that the veteran 
reported he had been in perfect health most of his life.  
Examination of the lower extremities was entirely negative.  

When the VA saw the veteran on an outpatient basis in 
September 1991, he complained of foot pain.  On examination, 
range of motion was good, and sensory examination was intact.  
In December 1991, he complained of chronic low back pain and 
foot pain.  A November 1991 note from a VA medical facility 
indicated that the veteran had severe foot pain, and was 
unable to walk.  Again, no conclusions were made with regard 
to the etiology of this pain.  

A review of the evidence submitted with the veterans most 
recent claim indicates that some of this evidence was 
previously before the Board and therefore is not new.  
Turning to the evidence which had not been previously 
submitted, the Board concludes that this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In this regard, the Board 
notes that the evidence relates to the veterans current 
disorder and does not discuss the etiology of the foot 
disorder, particularly whether any preexisting condition was 
aggravated by service.

Accordingly, the evidence submitted since the Board rendered 
its decisions in February 1989 (with respect to bilateral 
metatarsus equinus varus), and in September 1990 (with 
respect to ulcerative colitis), when viewed either alone or 
in conjunction with the other evidence of record, does not 
tend to indicate that ulcerative colitis is etiologically 
related to any incident during the veterans period of 
service, or that the veterans congenital bilateral 
metatarsus equinus varus increased in severity during 
service.  As such, the recently submitted evidence is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As a consequence, it is not 
new and material as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis to reopen the veterans claims of 
entitlement to service connection for ulcerative colitis, and 
for bilateral metatarsus equinus varus.  See 38 U.S.C.A. 
§ 5108.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996). As the evidence the veteran has 
submitted is not new and material in nature, the Board finds 
no basis to reopen the claims.  Accordingly, the prior Board 
denials of service connection for ulcerative colitis and for 
bilateral metatarsus equinus varus remain final.  


ORDER

New and material evidence not having been submitted to reopen 
the claims, service connection for ulcerative colitis, and 
for bilateral metatarsus equinus varus, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
